DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brett Roberts on 01/27/2022.
The application has been amended as follows: 
Amend Claim 1: 
An isolated anti-TIP1 antigen binding protein comprising (a) a heavy chain variable region comprising a CDR1 of SEQ ID NO: 4, a CDR2 of SEQ ID NO: 5, and a CDR3 of SEQ ID NO: 6; and[[/or]] (b) a light chain variable region comprising a CDR1 of SEQ ID NO: 7, a CDR2 of SEQ ID NO: 8, and a CDR3 of SEQ ID NO: 9 or 10.  

Amend claim 27:
A method of detecting a tumor in a subject, the method comprising:
exposing a target area of the subject where the presence of a tumor is
suspected to ionizing radiation;
administering to the subject a composition to detect the presence of TIP in
the target area, wherein the composition comprises an antigen binding
protein according to claim 1 that is conjugated to a detectable label; and
detecting the detectable label to detect the presence of TIP 1, wherein the
presence of TIP1 


Allowable Subject Matter
Claims 1, 4, 7, 10, 13 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art for an antibody comprising SEQ ID NOs:4-6 and SEQ ID NOs:7-9 is shown in the table below along with the percent similarity, priority date, description and reference document:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	After a thorough review of the literature, Hallahan (WO 2015/116653-A1; Published 08/06/2015, of record) was identified as the closest prior art.  The teachings of Hallahan was discussed in the Non-Final Rejection entered on 8 July 2021.  The instant amended claims are not anticipated by nor are they obvious over Hallahan, because Hallahan does not teach the instant claimed anti-TIP1 antibody comprising the amino acid sequences of SEQ ID NOs:4-6, and either SEQ ID NOs:7-9 or SEQ ID NOs:7, 8, and 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 7, 10, 13 and 24-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/Examiner, Art Unit 1643      

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643